Case 3:18-cV-02935-S Document 16 Filed 01/31/19 Page 1 of 1 Page|D 67

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

VALERIE JACKSON §
Plainnff, §
§

v. § CIVIL ACTION NO.3:18-cv-2935-S
§
LUPE VALDEZ, et al., §
Defendants §

ORI)ER ON JOINT MOTION FOR EXTENSION ()F TIME

This matter came on for consideration before the Court on the parties’ Joint Motion for
Extension of Tilne (“the Mction”) (Doc. 14).

After careful consideration of the Motion and noting that the Motion is not opposed, the
Court finds that the Motion is Well taken and should be GRANTED.

IT IS THEREFORE ORDERED that Defendants Dallas County, Texas, Lupe Valdez, Marian
Brown, Officer L. Samuel, Officer S. Joseph, Officer Brenda Devers, Ofl`icer L. Pugh, Ofticer S.
Littles, and Officer P. Nixon (“Dallas County Defendants”) are excused from filing an answer or
responsive pleading to Plaintifi`s Complaint (Doc. 1). lt is FURTHER ORDERED that Dallas
County Defendants must file an original answer or other responsive pleading on or before the 21St
day after Plaintiff files her Amended Complaint.

SO ORDERED.

s‘/~:_
Signed this§; day of January 2019.

KnREN GREN scHoLER
UNITED sTATEs DISTRICT JUDGE

 

Order on Mot:'ou to Exfemi

